Citation Nr: 1723985	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-02 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment (or debt) of VA compensation benefits in the amount of $12,875.40, to include the question of whether the debt was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1979 to June 1983, from August 2002 to June 2004, from October 2005 to January 2007, from July 2007 to December 2007, and from January 2010 to March 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 determination of the Committee on Waivers and Compromises of the  Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Montgomery, Alabama, has jurisdiction of the current appeal.  

On the November 2011 VA Form 9, the Veteran requested a Travel Board hearing; however, in August 2014, the Veteran withdrew the hearing request.  38 C.F.R. 
§ 20.704(e) (2016).  


FINDINGS OF FACT

1. In December 2009, the Veteran notified VA by phone of the November 2009 divorce from Z.B., and that he was deploying to active duty on January 7, 2010.

2. A VA employee erroneously recorded the date of deployment to active duty as January 7, 2009 instead of the correct date of January 7, 2010. 

3. VA error resulted in the creation of the overpayment of VA compensation benefits in the amount of $12,875.40.


CONCLUSION OF LAW

The overpayment of VA compensation benefits in the amount of $12,875.40 was not validly created.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. § 3.501 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code; therefore, the VCAA is not for application in this matter.

Analysis of Validity of Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.911 (2016).  An overpayment may arise from virtually any benefits program administered pursuant to VA law.  In order for the Board to determine that the overpayment was not properly created, it must be established that the beneficiary was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the erroneous payment of benefits.  Sole administrative error connotes that the beneficiary neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the beneficiary's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. 
§ 3.500(b)(2) (2016); Jordan v. Brown, 10 Vet. App. 171 (1997).

The record reflects that the overpayment was created as a result of the Veteran's November 2009 divorce from Z.B. and deployment to active duty on January 7, 2010.  The Veteran contends that the overpayment of VA compensation benefits in the amount of $12,875.40 was improperly created as a result of VA error.  Specifically, the Veteran asserted he promptly notified VA of the November 2009 divorce from Z.B., and that he deployed to active duty on January 7, 2010 and not on January 7, 2009 as recorded by VA.  See, e.g., January 2011 VA Form 21-4138.  

The Board finds that the overpayment in the amount of $12,875.40 was not validly created.  In December 2009, the Veteran notified VA by phone of the November 2009 divorce from Z.B., and that he was deploying to active duty on January 7, 2010.  See December 2009 VA Form 21-0820.  However, the VA employee, who spoke with the Veteran in December 2009, erroneously recorded the date of deployment as January 7, 2009 instead of the correct date of January 7, 2010.  
DD Form 214 confirms that the Veteran was on active duty from January 7, 2010 to March 30, 2011.  Based on the foregoing, the Board finds that VA error resulted in the creation of the overpayment in the amount of $12,875.40

As the evidence shows that the Veteran fulfilled his duty to report to VA the November 2009 divorce and the January 2010 deployment to active service, the overpayment in the amount of $12,875.40 was the result of VA error, so was not validly created; therefore, no overpayment was created.  
 

ORDER

The overpayment in the amount of $12,875.40 was not validly created; waiver of the overpayment is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


